                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

CADERO KING,

                      Plaintiff,                                    8:18-CV-585

vs.
                                                     MEMORANDUM AND ORDER
ANDREW M.         SAUL,1
                      Commissioner of
the Social Security Administration,

                       Defendant.


         This matter is before the Court on the denial, initially and upon
reconsideration, of plaintiff Cadero King's application for disability insurance
benefits under Title II of the Social Security Act, 42 U.S.C. § 401 et seq. and
supplemental social security income benefits under Title XVI of the Act, 42
U.S.C. § 1381 et seq.2 The Court has considered the parties' filings and the
administrative record. The Court finds that the record supports the
Commissioner's decision to deny benefits, and will affirm that decision.


                                     BACKGROUND
         King applied for disability insurance benefits on November 30, 2017.
T197, T204. His claims were based on anxiety, chronic headaches, chronic
back pain, and chronic neck pain. T57, T76. Those claims were denied
initially on March 6, 2018, and upon reconsideration on April 18. T137-44,

1   Andrew M. Saul is now the Commissioner of the Social Security Administration and will
be automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d).

2   King protectively applied for both Title II and Title XVI benefits. T197, T204. Although
his complaint lists only his Title II claim, filing 1 at 2, the Court assumes he meant to
appeal from the denial of both his Title II and Title XVI claims.

                                              1
T148-55. King appealed and requested a hearing from a Social Security
judge. T157. The Social Security judge held a hearing on September 20. T26.
      In his October 17, 2018 decision, the Social Security judge noted that
King had previously applied for benefits in 2012, 2015, and 2016, and been
denied, T11. But King had alleged an onset date in his 2017 application of
October 1, 2012—so, the Social Security judge inferred, King was impliedly
asking to reopen his prior applications. T11. The Social Security judge found
no basis to reopen any of King's prior applications, however. See Efinchuk v.
Astrue, 480 F.3d 846, 848 (8th Cir. 2007). So the Social Security judge
considered whether King was disabled as of March 8, 2017—the day following
his previous denial—but found that King wasn't disabled as defined in the
Social Security Act, and therefore wasn't entitled to benefits. T8-25.


                            SEQUENTIAL ANALYSIS
      Disability, for purposes of the Social Security Act, is defined as the
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. 42 U.S.C. §§ 416(i) & 423(d).
      To determine whether a claimant is entitled to disability benefits, the
Social Security judge performs a five-step sequential analysis. 20 C.F.R. §
404.1520(a)(4). At step one, the claimant has the burden to establish that he
hasn't engaged in substantial gainful activity since his alleged disability
onset date. Cuthrell v. Astrue, 702 F.3d 1114, 1116 (8th Cir. 2013). If the
claimant has engaged in substantial gainful activity, he will be found not to
be disabled; otherwise, at step two, he has the burden to prove he has a
medically determinable physical or mental impairment or combination of


                                       2
impairments that significantly limits his physical or mental ability to
perform basic work activities. Id.
      At step three, if the claimant shows that his impairment meets or
equals a presumptively disabling impairment listed in the regulations, he is
automatically found disabled and is entitled to benefits. Id. Otherwise, the
analysis proceeds to step four. But first, the Social Security judge must
determine the claimant's residual functional capacity, which is used at steps
four and five. 20 C.F.R. § 404.1520(a)(4). A claimant's residual functional
capacity is what he can do despite the limitations caused by any mental or
physical impairments. Toland v. Colvin, 761 F.3d 931, 935 (8th Cir. 2014). At
step four, the claimant has the burden to prove he lacks the residual
functional capacity to perform his past relevant work. Cuthrell, 702 F.3d at
1116. If the claimant can still do his past relevant work, he will be found not
to be disabled; otherwise, at step five, the burden shifts to the Commissioner
to prove, considering the claimant's residual functional capacity, age,
education, and work experience, that there are other jobs in the national
economy the claimant can perform. Id.; Jones v. Astrue, 619 F.3d 963, 971
(8th Cir. 2010).


                   THE SOCIAL SECURITY JUDGE'S FINDINGS
      At step one, the Social Security judge found that King hadn't engaged
in substantial gainful activity since the disability date of March 8, 2017. T14.
At step two, the Social Security judge found that King had three severe
impairments: anxiety, depression, and schizophrenia. T14. But at step three,
the Social Security judge found that King's impairments didn't meet or equal
a presumptively disabling impairment. T14-16. So, the Social Security judge
determined King's residual functional capacity as follows:


                                       3
      The claimant has the residual functional capacity to perform a
      full range of work at all exertional levels but with the following
      nonexertional limitations: he is unable to work with the general
      public. He can get along appropriately with coworkers and
      supervisors under normal supervision. He can understand,
      remember, and carry out short and simple instructions. He
      cannot perform work around more than 10 people. He is able to
      maintain attention and concentration for extended periods for
      doing simple work. He is capable of handling his own finances.
      He can perform activities within a schedule, maintaining regular
      attendance and punctuality. He can maintain an ordinary routine
      without special supervision. He is able to respond appropriately
      to changes in work setting and be aware of normal hazards and
      take appropriate precautions.


T17. Based on that residual functional capacity, at step four, the Social
Security judge found that King couldn't perform his past relevant work. T19.
But the Social Security judge found that King was able to perform jobs that
exist in significant numbers in the national economy. T20. Accordingly, the
Social Security judge found that King wasn't under a disability as defined in
the Social Security Act. T21.
      On December 11, 2018, the Appeals Council of the Social Security
Administration denied King's request for review. T1. King's complaint (filing
1) seeks review of the Social Security judge's decision as the final decision of
the Commissioner under sentence four of 42 U.S.C. § 405(g).




                                       4
                                STANDARD OF REVIEW
         The Court reviews a denial of benefits by the Commissioner to
determine whether the denial is supported by substantial evidence on the
record as a whole. Teague v. Astrue, 638 F.3d 611, 614 (8th Cir. 2011) (citing
42 U.S.C. § 405(g)). Substantial evidence is less than a preponderance but is
enough that a reasonable mind would find it adequate to support the
conclusion. Id. The Court must consider evidence that both supports and
detracts from the Social Security judge's decision, and won't reverse an
administrative decision simply because some evidence may support the
opposite conclusion. Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011). If,
after reviewing the record, the Court finds it is possible to draw two
inconsistent positions from the evidence and one of those positions represents
the Social Security judge's findings, the Court must affirm the Social Security
judge's decision. Id.


                                      DISCUSSION
         King's argument is mostly focused on what he claims are the ongoing
effects of a January 2011 car accident.3 See filing 16. Summarized, he
describes the accident as having caused a "broken neck that was not fixed, as
well as a concussion that lingered on for many years." Filing 19 at 3; see filing
12 at 6. But he also refers to a "diagnosis of a concussion of what occurred in
2008 from excessive working" which was exacerbated by the January 2011
car accident. Filing 12 at 3. He contends that he's never recovered from the
head injury he says he sustained in 2011, and has provided a narrative of


3   King has filed a number of documents with the Court. See filing 1; filing 12; filing 16;
filing 19; filing 20. The Court has considered all of King's filings together in evaluating his
arguments. Cf. NECivR 15.1(b).

                                              5
events since 2011 to support his claim. See filing 12 at 5-20; filing 16 at 2-8.
His injuries have, he says, rendered him incapable of ordinary activities such
as cooking or watching movies, because ordinary tasks cause him head and
neck pain. See filing 12 at 20, 22.
      The fundamental problem with King's argument is that it's not
supported by medical evidence. A Social Security judge determines a
claimant's residual functional capacity based on all the relevant evidence,
including the medical records, observations of treating physicians and others,
and an individual's own description of his limitations. Combs v. Berryhill, 878
F.3d 642, 646 (8th Cir. 2017). But because a claimant's residual functional
capacity is a medical question, a Social Security judge's assessment must be
supported by some medical evidence of the claimant's ability to function in the
workplace. Id.
      And here, the Social Security judge found that although King had
reported chronic headaches, back pain, neck pain, and nerve damage, "the
record is devoid of objective medical evidence to establish these alleged
symptoms and impairments as medically determinable impairments." T14.
That finding is supported by the Court's own examination of the evidence.
Each of the medical experts who evaluated King's physical condition found
that his condition was not disabling. Specifically, Antoinette Tribulato, M.D.,
examined King in February 2018 and opined that he had "no significant
limitations with sitting, standing, walking, lifting, bending, twisting,
carrying, climbing, or crawling" and "no apparent difficulty handling objects,
hearing, or speaking." T400-05. Similarly, each of the state medical
consultants found no objective physical health issues. T67, T105. The Social
Security judge did not err in relying on those opinions, and they support his
findings. See Perkins, 648 F.3d at 897.


                                          6
      The record is more substantial regarding King's psychiatric conditions.
Loosely characterized, it appears that several medical professionals who
examined King suspected that his claimed physical ailments were actually
manifestations of mental illness. For instance, Tribulato recommended that
King be evaluated for mental impairment, and opined that his primary
difficulty or disability would be psychiatric, most likely a schizoaffective
disorder. T405. Elizabeth Morell, Ph.D., examined King and diagnosed a
generalized anxiety disorder and unspecified depressive and psychotic
disorders. T396. But she found King was able to sustain concentration and
attention, and understand and remember short and simple instructions,
although he would likely struggle to relate appropriately with others. T396.
And records from Lutheran Family Services, where King had sought mental
health treatment, also suggested a generalized anxiety disorder and a
number of other provisional diagnoses, none of which appear to have been
confirmed or ruled out. See T374-92. Nothing in those records identifies
limitations on King's ability to work, and his treating nurse practitioner even
urged him to pursue part-time employment. T368.
      "In the typical Social Security disability case, the administrative record
includes one or more opinions by the claimant's treating physician(s) as to the
impact of impairments on his [residual functional capacity]." Hensley v.
Colvin, 829 F.3d 926, 932 (8th Cir. 2016). But "in the absence of medical
opinion evidence, medical records prepared by the most relevant treating
physicians can provide affirmative medical evidence supporting the [Social
Security judge]'s residual functional capacity findings." Id. (cleaned up). And
in this case, those records support the Social Security judge's findings
regarding King's residual functional capacity.




                                       7
      King takes issue with the examinations of his mental health,
apparently suggesting that they were insufficient because the examiners did
not observe him trying to work. Filing 19 at 8. He even seems to suggest that
they did so on purpose in order to avoid discovering he is disabled. Filing 19
at 8; see filing 19 at 13-14. But there's nothing to indicate that the examiners
acted in anything other than good faith, and it's noteworthy that their
diagnoses seem to align with those of King's treating providers. King also
suggests that the examiners and even the Social Security judge seemed to be
preoccupied with issues King considers irrelevant. Filing 20 at 2. But it
appears to the Court that the problem was not with the examiners or the
Social Security judge—rather, it appears the problem is that King
misunderstands the issues in a Social Security disability proceeding and
what evidence is relevant to prove a disability claim. On the issues and
record here, there is substantial evidence to support the Social Security
judge's decision.


                                CONCLUSION
      The Court doesn't doubt that King suffers from some sort of illness. But
the evidence doesn't prove that his condition is disabling—and his efforts to
represent himself didn't help, because it appears from the record and King's
filings that he misunderstood the issues in these proceedings, and
misunderstood the kind of evidence he needs in order to prove his claims.
There are resources available to people applying for Social Security benefits,
including experienced representatives who could help King generate the sort
of record that might prove a disability. King is strongly encouraged to seek
out such assistance before applying for benefits again. But in the meantime,
the evidence that is before the Court supports the Commissioner's decision to
deny benefits. Accordingly, the Commissioner's decision will be affirmed.
                                       8
IT IS ORDERED:


1.   The    Clerk   of   the   Court    is   directed   to   substitute
     Commissioner of Social Security Andrew M. Saul as the
     defendant.


2.   The Commissioner's decision is affirmed.


3.   The plaintiff's complaint is dismissed.


4.   The parties shall bear their own costs.


5.   A separate judgment will be entered.


Dated this 21st day of October, 2019.


                                       BY THE COURT:



                                       John M. Gerrard
                                       Chief United States District Judge




                                 9
